Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 10/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,791,256, 10,218,888, and 9,961,249 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-39 are allowed.
Claim 21 describes an apparatus including plural cameras, plural microphones, a speaker, a processor, a display, a touchscreen keyboard, a collision sensor and a GPS, the processor causes the apparatus to activate the collision sensor and one or more cameras and to provide on the display a view in front of, or in the predicted path of the apparatus as captured by the one or more cameras, the view being provided continuously from the start to ending of one of a texting, email, gaming or speakerphone mode of the apparatus, the processor further causes the apparatus to store a safe area of travel and in response to determining that the apparatus has left a safe area of travel, activating one or more cameras to record image data and to generate a notification message including the recorded image or a fink to the recorded image and to transmit the notification message to an authorized individual or law enforcement,
The closest prior arts are Baurmann, Harada, Ording, Amis and Taliaferro. Harada discloses a mobile phone including a case, plural cameras, plural microphones, a speaker, a GPS and a collision avoidance sensor, Harada teaches activating the collision avoidance sensor upon activation of the display of the mobile phone, and that a visual warning, including a forward view, provided by one or more cameras, can be provided when an object is detected in a certain proximity of the device. Ording discloses a mobile phone with a touchscreen keyboard, operable in a plurality of conventional modes which actively use the display. Amis discloses a mobile shone including a display and a GPS which stores information regarding safe areas of travel and transmits a message including audio and video data to an authorized dispatch operator upon pressing a panic button. Taliaferro discloses a safely device which may transmit a message including video data to law enforcement when the device is detected as leaving a defined safe area. Baurmann discloses activating forward facing cameras in an augmented reality application and maintaining display of the camera images on the display until the application is closed, however Baurmann does not disclose implementing a collision avoidance sensor in the augmented reality application. None of the prior arts, in combination, disclose continuously providing a view of the forward, or anticipated travel direction, of the apparatus from the beginning to ending of a texting, email gaming or speakerphone made, where the device with the adaptive forward camera display is used in combination with sale area of travel processing as described in claim 21.
Claims 22-39 depend from claim 21 and are allowable for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3892. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423